 

Exhibit 10.2

 

Humanigen, Inc.
2020 Omnibus Incentive Compensation Plan

Notice of Stock Option Grant

 

You have been granted the following option to purchase shares of the common
stock of Humanigen, Inc. (the “Company”):

 

Name of Participant:           Total Number of Shares:           Type of Option:
  Incentive Stock Option (ISO)       Exercise Price per Share:   $       Date of
Grant:           Vesting Commencement Date:           Vesting Schedule:   This
option vests and becomes exercisable with respect to 1/12th of the shares of
common stock subject to this option on _________, with the remainder vesting in
the same number of shares on the first day of each quarter thereafter subject to
your completion of each quarter of Continuous Service from the Vesting
Commencement Date.              If the Company is subject to a “Change in
Control” (as defined in the Company’s 2020 Omnibus Incentive Compensation Plan
(the “Plan”)) and your Continuous Service terminates as a result of an
involuntary termination without Cause at any time on or within two (2) years
after a Change in Control, and provided you sign a general release of claims
against the Company, its Subsidiaries and Affiliates that is effective not later
than thirty (30) days after your termination of Continuous Service, then the
vesting of any then-unvested portion of your option shall accelerate in full
such that 100% of the then unvested shares underlying such option will become
vested and exercisable as of your termination date.       Expiration Date:  
[Month] [XX], 20[XX]. This option expires earlier if your Continuous Service
terminates earlier, as described in the Stock Option Agreement, and may
terminate earlier in connection with certain corporate transactions as described
in Article 14 of the Plan.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Plan and the Stock Option Agreement, both of which
are attached to, and made a part of, this document. All capitalized terms used
in this Notice of Stock Option Grant shall have the meanings assigned to them in
the Stock Option Agreement, the Notice of Stock Option Grant or the Plan.

 



   

 

 

You further agree to accept by email all documents relating to the Plan or this
option (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). You also agree that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
website, it will notify you by email.

 

You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s common stock.

 

Participant   Humanigen, Inc.               By:         Title:    

 



 2 

 

 

Humanigen, Inc.
2020 Omnibus Incentive Compensation Plan
Stock Option Agreement

 

Grant of Option

Subject to all of the terms and conditions set forth in the Notice of Stock
Option Grant, this Stock Option Agreement (the “Agreement”) and the Plan, the
Company has granted you an option to purchase up to the total number of shares
of common stock specified in the Notice of Stock Option Grant at the exercise
price indicated in the Notice of Stock Option Grant.

 

All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Notice of Stock Option Grant or the Plan.



    Tax Treatment This option is intended to be an incentive stock option under
Section 422 of the Code as provided in the Notice of Stock Option
Grant.  However, even though this option is designated as an incentive stock
option in the Notice of Stock Option Grant, it shall be deemed to be a
nonstatutory stock option to the extent it does not qualify as an incentive
stock option under federal tax law, including under the $100,000 annual
limitation under Section 422(d) of the Code.     Vesting

This option vests and becomes exercisable in accordance with the vesting
schedule set forth in the Notice of Stock Option Grant.

 

In no event will this option vest or become exercisable for additional shares
after your Continuous Service has terminated for any reason.



    Exercise
Restriction for
Non-Exempt
Employees Notwithstanding anything in the Notice of Stock Option Grant or this
Agreement to the contrary, in the event you are an employee eligible for
overtime compensation under the Fair Labor Standards Act of 1938, as amended (a
“Non-Exempt Employee”), you may not exercise your option until you have
completed at least six months of Continuous Service as measured from the Date of
Grant specified in the Notice of Stock Option Grant other than in accordance
with Article 14 of the Plan.     Term This option expires in any event at the
close of business at Company headquarters on the day before the 10th anniversary
of the Date of Grant, as shown in the Notice of Stock Option Grant. However, in
the case of a Participant who owns, directly or indirectly, more than 10% of the
total combined voting power of all classes of the stock of the Company or any
Subsidiary or parent (as determined under Section 424 of the Code), the option
expires at the close of business at Company headquarters on the day before the
5th anniversary of the Date of Grant. (This option will expire earlier if your
Continuous Service terminates, as described below, and this option may be
terminated earlier as provided in Article 14 of the Plan.)

 



 3 

 

 

Termination of
Continuous
Service

If your Continuous Service terminates for any reason, this option will expire
immediately to the extent the option is unvested as of your termination date and
does not vest as a result of your termination of Continuous Service. The
Committee determines when your Continuous Service terminates for all purposes of
this option in accordance with the below definition of Continuous Service.

 

For purposes of this Agreement, Continuous Service means that your service with
the Company, a Subsidiary or an Affiliate, whether as an Employee, Director or
Consultant, is not interrupted or terminated. A change in the capacity in which
you renders service to the Company, Subsidiary or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which you render such
service, provided that there is no interruption or termination of your service
with the Company, a Subsidiary or an Affiliate, will not terminate your
Continuous Service.

 

Notwithstanding the foregoing, for purposes of this option qualifying as an
incentive stock option, Continuous Service means that your service with the
Company, a Subsidiary or an Affiliate, as an Employee, is not interrupted or
terminated. A change in the capacity in which you render service to the Company,
a Subsidiary or an Affiliate will be deemed to terminate your Continuous Service
in the event you no longer render service to the Company, a Subsidiary or an
Affiliate as an Employee.



    Regular
Termination

If your Continuous Service terminates for any reason except death, total and
permanent Disability or Cause, then this option, to the extent vested as of your
termination date, will expire at the close of business at Company headquarters
on the date three months after your termination date.

 

Notwithstanding the foregoing, if you are a Non-Exempt Employee and your
Continuous Service terminates within six months after the Date of Grant, then
this option, to the extent vested as of your termination date, will expire at
the close of business at Company headquarters on the later of (a) the date seven
months after the Date of Grant or (b) the date three months after your
termination date.

 

Notwithstanding anything in this Agreement to the contrary, in no event will
your option be exercisable after the Expiration Date.



    Death If your Continuous Service terminates as a result of your death, then
this option will expire at the close of business at Company headquarters on the
date 12 months after the date of death.     Disability

If your Continuous Service terminates because of your Disability, then this
option will expire at the close of business at Company headquarters on the date
6 months after your termination date.

 

For all purposes under this Agreement, “Disability” means a medically
determinable physical or mental impairment which can be expected to result in
death or has lasted or can be expected to last for a continuous period of not
less than six months if such disabling condition renders the person unable to
perform the material and substantial duties of his or her occupation.



 



 4 

 

 

Termination of
Continuous
Service for Cause

Notwithstanding anything in this Agreement to the contrary, in the event your
Continuous Service is terminated for Cause, you will immediately and
automatically forfeit all options granted to you including all vested and
unvested rights to purchase shares of common stock thereunder.

 

If your Continuous Service is terminated as a result of any of the following, as
determined by the Committee, you will be considered to have been terminated for
Cause:

 

·     commission of an act of fraud, embezzlement or other act of dishonesty
that would reflect adversely on the Company’s, its Subsidiaries’ or Affiliates’
integrity, character or reputation, or that would cause harm to the Company’s or
its Subsidiaries’ or its Affiliates’ operations or business prospects;

 

·     breach of a fiduciary duty owed to the Company, its Subsidiaries or its
Affiliates;

 

·     violation or threatening to violate a restrictive covenant agreement, such
as a non-compete, non-solicit, or non-disclosure agreement, between you and the
Company, a Subsidiary or an Affiliate;

 

·     unauthorized disclosure or use of confidential information or trade
secrets of the Company, a Subsidiary or Affiliate;

 

·     violation of any of the Company’s, its Subsidiaries’ or its Affiliates’
lawful policies or rules, including any applicable code of conduct;

 

·     commission of criminal activity;

 

·     failure to reasonably cooperate in any investigation or proceeding
concerning the Company, a Subsidiary or an Affiliate; or

 

·     neglect or misconduct in the performance of your duties and
responsibilities, provided that, if curable, you did not cure such neglect or
misconduct within ten (10) days after you were provided written notice of such
neglect or misconduct.

 

Notwithstanding the above, if you have an employment agreement with the Company,
a Subsidiary or an Affiliate that contains a different definition of cause, then
the definition contained in your employment agreement will control.



 



 5 

 

 

Leaves of Absence
and Part-Time
Work

For purposes of this option, your Continuous Service does not terminate when you
go on a military leave, a sick leave or another bona fide leave of absence, if
the leave was approved by the Company in writing and if continued crediting of
service is required by applicable law, the Company’s leave of absence policy, or
the terms of your leave. However, your Continuous Service terminates when the
approved leave ends, unless you immediately return to active work; provided,
however, if reemployment upon expiration of the approved leave is not guaranteed
by statute or contract, then any incentive stock option shall cease to be
treated as such and shall instead be treated as a nonstatutory stock option
beginning six months following the first day of such leave.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, the Company may adjust the vesting schedule so that the rate of
vesting is commensurate with your reduced work schedule.



    Notice Concerning
Incentive Stock
Option Treatment Even though this option is designated as an incentive stock
option in the Notice of Stock Option Grant, it ceases to qualify for favorable
tax treatment as an incentive stock option to the extent that it is exercised:
(a) more than three months after the date when you cease to be an Employee for
any reason other than death or permanent and total disability (as defined in
Section 22(e)(3) of the Code), (b) more than 12 months after the date when you
cease to be an Employee by reason of permanent and total Disability (as defined
in Section 22(e)(3) of the Code) or (c) more than three months after the date
when you have been on a leave of absence for 90 days, unless your reemployment
rights following such leave were guaranteed by statute or by contract.    
Restrictions on
Exercise The Company will not permit you to exercise this option if the issuance
of shares at that time would violate any law or regulation.    

Notice of Exercise

 

 

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form (Exhibit A or B) according to the instructions
provided on the form. Your notice must specify how many shares you wish to
purchase. The notice will be effective when the Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

You may only exercise your option for whole shares.



 



 6 

 

 

Form of Payment

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:


 

·     By delivering to the Company your personal check, a cashier’s check or a
money order, or arranging for a wire transfer, along with the completed form
contained in Exhibit A.

 

·     By delivering to the Company certificates for shares of common stock of
the Company that you own, along with any forms needed to effect a transfer of
those shares to the Company and the completed form contained in Exhibit A. The
value of the shares, determined as of the effective date of the option exercise,
will be applied to the option exercise price. Instead of surrendering shares of
common stock of the Company, you may attest to the ownership of those shares on
a form provided by the Company and have the same number of shares subtracted
from the option shares issued to you.

 

·     In the event of net exercise, the Participant shall exchange a number of
Options for a number of shares of common stock of the Company, such number of
shares to be determined by a) multiplying the number of options being exchanged
by b) the number arrived at by subtracting the exercise price of the option from
the closing price of the stock on the date of exercise and c) dividing the
result by the closing price of the common stock on the date of exercise.
Participant shall also deliver the completed form contained in Exhibit B.



    Withholding
Taxes You will not be allowed to exercise this option unless you make
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the option exercise.  These arrangements include payment in
cash. With the Company’s consent, these arrangements may also include
(a) withholding shares of Company stock that otherwise would be issued to you
when you exercise this option with a fair market value no greater than the
minimum amount required to be withheld by law, (b) surrendering shares that you
previously acquired with a fair market value no greater than the minimum amount
required to be withheld by law, or (c) withholding cash from other
compensation.  The fair market value of withheld or surrendered shares,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied to the withholding taxes.     Restrictions on
Resale You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale.  This restriction will apply as long as your Continuous Service
continues and for such period of time after the termination of your Continuous
Service as the Company may specify.

 



 7 

 

 

Transfer of
Option

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or by means of a written beneficiary designation; provided, however, that
your beneficiary or a representative of your estate acknowledges and agrees in
writing in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary of the estate
were you.

 

Notwithstanding the above, subject to the approval of the Committee, the option
may be transferred pursuant to the terms of a domestic relations order, official
marital settlement agreement or other divorce or separation instrument as
permitted by Treasury Regulation Section 1.421-1(b)(2). If an the option is
still treated as an incentive stock option upon transfer, such option may be
deemed to be a nonstatutory stock option as a result of such transfer.



    Employment
Rights Your option or this Agreement does not give you the right to be employed
by the Company, Subsidiary, or an Affiliate in any capacity.  The Company, its
Subsidiaries and Affiliates reserve the right to terminate your Continuous
Service at any time, with or without Cause.     Stockholder
Rights You, or your estate or heirs, have no rights as a stockholder of the
Company until you have exercised this option by giving the required notice to
the Company, paying the exercise price, and satisfying any applicable
withholding taxes.  No adjustments are made for dividends or other rights if the
applicable record date occurs before you exercise this option, except as
described in the Plan.     Recoupment
Policy This option, and the shares acquired upon exercise of this option, shall
be subject to any Company recoupment policy in effect from time to time.    
Adjustments In the event of a stock split, a stock dividend or a similar change
in Company stock, the number of shares covered by this option and the exercise
price per share will be adjusted pursuant to the Plan.     Effect of
Significant
Corporate
Transactions If the Company is a party to a merger, consolidation, or certain
change in control transactions, then this option will be subject to the
applicable provisions of Articles 4 and 14 of the Plan.     Applicable Law This
Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to its choice-of-law provisions).

 



 8 

 

 

The Plan and
Other Agreements

The text of the Plan is incorporated in this Agreement by reference.

 

This Plan, this Agreement and the Notice of Stock Option Grant constitute the
entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded. This Agreement may be amended only by another written agreement
between the parties.



 

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 



 9 

 

 

Exhibit A

 

Humanigen, Inc.

2020 Omnibus Incentive Compensation Plan

Notice of Stock Option Exercise

Using Cash or Company Common Shares

 

 

You must sign this Notice on Page 3 before submitting it to the Company.

 

 

Participant Information:

 

Name:     Last four digits of Social Security Number:             Address:      
           

 

Option Information:

 

Date of Grant: ______________________________, 20________   Type of Stock
Option:       Exercise Price per Share: $_____________   o  Nonstatutory (NSO)  
   

Total number of shares of common stock of Humanigen, Inc. (the “Company”)
covered by the option:

 

______________________________



  o  Incentive (ISO)

 

Exercise Information:

 

Number of shares of common stock of the Company for which the option is being
exercised now: _____________________. (These shares are referred to below as the
“Purchased Shares.”)

 

Total Exercise Price for the Purchased Shares: $___________________



 

o Check for $__________________________, payable to “Humanigen, Inc.”, or







 



o Number of shares of common stock of the Company being submitted in payment of
the Exercise Price for the Purchased Shares: _______________________________.

 



  

 



 

Income Tax Withholding (if applicable):

 

o Check payable to “Humanigen, Inc.” to pay for the required withholding tax:
$____________.

 

o I hereby authorize the Company to deduct $________ to pay for any required
withholding taxes related to the exercise of this option.

 

Transfer Agent Registration Information:

 

Name(s) in which the Purchased Shares should be registered by transfer agent
(please check one box)

 

o     In my name only     o     In the names of my spouse and myself as
community property  

My spouse’s name (if applicable):

 

      o     In the names of my spouse and myself as community property with the
right of survivorship  

 

 

o     In the names of my spouse and myself as joint tenants with the right of
survivorship  

 

 

o     In the name of an eligible revocable trust   Full legal name of revocable
trust:                  

 

Issuance Information:

 

Please issue shares: (please check one box)

 

o     DWAC to my broker   Name and address of broker:                   o     In
book entry at Computershare    

 

 

Acknowledgements of the Participant:

 

1.I understand that all sales of Purchased Shares are subject to compliance with
the Company’s Security Trading Policy.

 

2.I acknowledge that I have received and read a copy of the prospectus
describing the Company’s 2020 Omnibus Incentive Compensation Plan and the tax
consequences of an option exercise.

 



 2 

 

 

3.In the case of a nonstatutory option, I understand that I will recognize
ordinary income equal to the spread between the Fair Market Value of the
Purchased Shares on the date of exercise and the Exercise Price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4.In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

5.I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for tax purposes. As a result, the favorable incentive stock
option tax treatment will be unavailable and other unfavorable tax consequences
may occur.

 

6.I acknowledge that I am acquiring the Purchased Shares subject to all other
terms of the Notice of Stock Option Grant, the Plan and Stock Option Agreement.

 

7.I agree that the Company does not have a duty to design or administer the 2020
Omnibus Incentive Compensation Plan or its other compensation programs in a
manner that minimizes my tax liabilities. I will not make any claim against the
Company, any Affiliates or Subsidiaries, its Board of Directors or officers or
employees related to tax liabilities arising from my options or my other
compensation.

 

8.I agree to seek the consent of my spouse to the extent required by the Company
to enforce the foregoing.

 

 

Signature:   Date:                  

 



 3 

 

 

Exhibit B

 

Humanigen, Inc.

2020 Omnibus Incentive Compensation Plan

Notice of Stock Option Exercise

Using the Net Exercise Procedure

 

You must sign this Notice on Page 3 before submitting it to the Company.

 

Participant Information:

 

Name:     Last four digits of Social Security Number:             Address:      
           

 

Option Information:

 

Date of Grant: ______________________________, 20________   Type of Stock
Option:       Exercise Price per Share: $_____________   o  Nonstatutory (NSO)  
   

Total number of shares of common stock of Humanigen, Inc. (the “Company”)
covered by the option:

 

______________________________



  o  Incentive (ISO)

 

Net Exercise Information:

 

Number of options being exercised now: _____________________.

 

Note: Multiply the number of options being exercised by the number arrived at by
subtracting the exercise price of the option from the closing price of the stock
on today’s date and divide that number by the closing price of the stock on the
date of exercise to arrive at the number of shares of common stock of the
Company to be issued.

 

Total number of shares of common stock of the Company to be issued:
___________________.

  

Income Tax Withholding (if applicable):

 

o Check payable to “Humanigen, Inc.” to pay for the required withholding tax:
$____________.

 

o I hereby authorize the Company to deduct $________ to pay for any required
withholding taxes related to the exercise of this option.

 

o Number of shares of common stock of the Company being withheld from the
exercise of the option in payment of the required withholding tax related to the
exercise of this option: ________________________________.

 



  

 

 

Transfer Agent Registration Information:

 

Name(s) in which the Purchased Shares should be registered by transfer agent
(please check one box)

 

o     In my name only     o     In the names of my spouse and myself as
community property  

My spouse’s name (if applicable):

 

      o     In the names of my spouse and myself as community property with the
right of survivorship  

 

 

o     In the names of my spouse and myself as joint tenants with the right of
survivorship  

 

 

o     In the name of an eligible revocable trust   Full legal name of revocable
trust:                  

 

Issuance Information:

 

Please issue shares: (please check one box)

 

o     DWAC to my broker   Name and address of broker:                   o     In
book entry at Computershare    

 

Acknowledgements of the Participant:

 

1.I understand that all sales of Purchased Shares are subject to compliance with
Company’s Security Trading Policy.

 

2.I acknowledge that I have received and read a copy of the prospectus
describing the Company’s 2020 Omnibus Incentive Compensation Plan and the tax
consequences of an option exercise.

 

3.In the case of a nonstatutory option, I understand that I will recognize
ordinary income equal to the spread between the Fair Market Value of the
Purchased Shares on the date of exercise and the Exercise Price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 



 2 

 

 

4.In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).

 

5.I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for tax purposes. As a result, the favorable ISO tax
treatment will be unavailable and other unfavorable tax consequences may occur.

 

6.I acknowledge that I am acquiring the Purchased Shares subject to all other
terms of the Notice of Stock Option Grant and Stock Option Agreement.

 

7.I agree that the Company does not have a duty to design or administer the 2020
Omnibus Incentive Compensation Plan or its other compensation programs in a
manner that minimizes my tax liabilities I will not make any claim against the
Company, any Affiliates or Subsidiaries, its Board of Directors or officers or
employees related to tax liabilities arising from my options or my other
compensation.

 

8.I agree to seek the consent of my spouse to the extent required by the Company
to enforce the foregoing.



 

 

Signature:   Date:                  

 

 

3



 

 

 